Citation Nr: 0904048	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to Agent Orange exposure or to his service-
connected Type II Diabetes Mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
December 1969 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2004 and July 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Veteran initially requested a Travel Board hearing, but 
subsequently withdrew this request in writing in November 
2008.  38 C.F.R. § 20.704(e) (2008).

The Board is remanding the claims for service connection for 
PTSD, bilateral hearing loss, tinnitus, and IBS to the RO via 
the AMC for further development and consideration.  So, the 
Board is now deciding the claim for hypertension.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed he was exposed to Agent Orange or 
other herbicides while there.  However, hypertension is not 
on the list of diseases presumptively associated with 
herbicide exposure.

2.  The Veteran's hypertension was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service, to include exposure to Agent Orange 
therein.  

CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may be presumed to have been incurred in service due to Agent 
Orange exposure, and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
June 2004, November 2005, and May 2007.  These letters 
informed him of the evidence required to substantiate his 
claim, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  And as for the Dingess 
requirements, since the Board is denying his claim for 
service connection, the downstream disability rating and 
effective date elements of the claim is ultimately moot.  So 
not providing notice concerning the downstream elements of 
the claim is non-prejudicial, i.e., harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and VA treatment 
records.  He has also personally submitted private treatment 
records.  Therefore, the Board is satisfied the RO has made 
reasonable efforts to obtain any identified medical records.  
Significantly, neither the Veteran nor his representative has 
identified any additional outstanding evidence that is 
necessary for a fair adjudication of the claim.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the claim, as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Hypertension is not on the list of diseases presumptively 
associated with herbicide exposure.  The competent medical 
evidence does not show indications of hypertension during 
service or within the one-year presumptive period after 
service.  Further, there is competent evidence of record 
specifically discounting the notion that his hypertension is 
attributable to his already service-connected diabetes.  
VA is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of lay statements.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Merits of the Claim

The Veteran contends that his hypertension is due to his 
military service, and, in particular, to his exposure to 
Agent Orange while serving in Vietnam.  He also contends that 
his hypertension was either caused or aggravated by his 
service-connected diabetes mellitus.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the Veteran's claim under all 
theories of service connection. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as hypertension 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A compensable (10 
percent) disability rating for hypertension is warranted for 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more; or if a claimant has a 
history of diastolic pressure of predominantly 100 or more 
and requires continuous medication for control. 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
Veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service- connected disability; 
and (3) medical evidence establishing a nexus or relationship 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has presented several theories in support of his 
claim.  His primary theory is that his hypertension is 
secondary to his already service-connected diabetes mellitus.  
But he also claims that his hypertension is related to Agent 
Orange exposure in Vietnam.  The Board will consider both of 
these theories, as well as a direct incurrence theory of 
service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  

First, the Board finds no basis to grant the claim under the 
theory that the Veteran's hypertension was somehow caused by 
exposure to herbicides (in particular, the dioxin in Agent 
Orange) while stationed in Vietnam.  Under VA regulation, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R.  § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

The evidence shows that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  Indeed, service connection 
for diabetes mellitus was established on a presumptive basis 
due to Agent Orange exposure in Vietnam.  Hypertension, 
however, is not included among those disabilities for which 
service connection may be presumed.  38 C.F.R. § 3.309(e).  
Accordingly, there is no basis for establishing service 
connection for hypertension under the theory that it 
developed as a consequence of the Veteran's exposure to 
herbicides in service.  

Second, the Board finds that service connection for 
hypertension also is not warranted on a direct incurrence 
basis or on a presumptive basis during the one-year period 
after service.  The Veteran's service treatment records make 
no reference to high blood pressure.  Of particular 
relevance, his blood pressure was noted to be 120/70 at his 
separation examination in May 1972.  There is also no 
indication that he was on medication for high blood pressure 
while on active duty.  As such, the Veteran's service 
treatment records provide highly probative evidence against 
the claim under a direct theory of service connection.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In fact, there is no indication of hypertension until over 
three decades after the Veteran left service.  VA treatment 
records show his first documented diagnosis for hypertension 
was not until 2004.  This 32-year period between the 
Veteran's separation from active duty and the onset of 
hypertension provides highly probative evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

And lastly, the Board finds no basis to grant his claim under 
the theory that it was caused or aggravated by his service-
connected diabetes mellitus.  The Board is confronted with 
conflicting opinions concerning this theory of service 
connection.  There is competent medical evidence of record 
discounting any notion that the Veteran's current 
hypertension disorder is related to his service-connected 
diabetes on a secondary basis.  Velez 11 Vet. App. at 158.  
See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and 
McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, 
like Velez, that competent medical nexus evidence is required 
to associate the right knee disorder with a service-connected 
disability).  In this regard, VA examination reports dated in 
April 2006 and June 20007 indicate that he suffers from 
essential hypertension, found to not be a complication of his 
diabetes.  Indeed, the April 2006 VA examiner specifically 
opined that the Veteran's hypertension is more likely than 
not essential hypertension, as opposed to a secondary 
condition of diabetes.  His elevated blood pressure was also 
observed to not be a complication of diabetes.  

On the other hand, two private physicians, Drs. K.B. and 
S.G., indicated that the Veteran's hypertension may be 
related to his service-connected diabetes.  Dr. K.B.'s 
October 2006 statement merely opined that hypertension is a 
complication of diabetes.  Dr. S.G.'s November 2008 statement 
also opined that hypertension is a complication of diabetes, 
and went further in stating that "high blood pressure is as 
likely as not caused by the diabetes."  However, the Board 
finds that these opinions are entitled to less probative 
value than the VA examination reports.  Importantly, there is 
simply no basis or supporting rationale provided for the two 
private medical opinions supporting his claim.  Further, Dr. 
S.G.'s November 2008 statement is inconsistent with that 
physician's own previous statement on the matter.  That is, 
in April 2004, Dr. S.G. explicitly noted that the Veteran 
currently has no complications that are directly due to 
diabetes mellitus.  Similarly, Dr. K.B.'s favorable October 
2006 statement contradicts that physician's prior December 
2005 statement, in which Dr. K.B. found no diabetes 
complications besides neurological symptoms.  

It thus appears that Drs. S.G. and K.B. did not apply valid 
medical analysis to the significant facts of this case in 
reaching their conclusions that the Veteran's hypertension is 
related to his diabetes mellitus.  Nieves-Rodriguez v. Peake, 
No. 06-3012 (Dec. 1, 2008).  Consequently, their opinions are 
of limited probative value in this case.  The Board also 
points out that the Court has expressly rejected a rule that 
the opinions of private treating physicians are entitled to 
presumptively greater weight in evaluating Veterans' claims.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); see 
also D'Aries V. Peake, 22 Vet. App. 97, 106 (2008).

In contrast, the Board places greater probative value on the 
opinions contained in the VA examination reports.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens, 7 Vet. App. 
at 433.  The VA examiners conducted a comprehensive 
examination of the Veteran to determine whether his 
hypertension is a complication of Type II diabetes mellitus.  
This included thorough interviews and independent physical 
examinations, including reviews of diagnostic test results.  
Moreover, the reports were very detailed and clear.  So all 
this considered, the Board finds that these competent medical 
opinions against secondary service connection are of greater 
probative value compared to the opinions by Drs. S.G. and 
K.B.  

In addition to the medical evidence, the Board has considered 
the Veteran's own lay statements.  However, as a layperson, 
without the appropriate medical training and expertise, the 
Veteran is not competent to provide a probative (persuasive) 
opinion on a medical matter, such as the etiology of his 
hypertension.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Thus, the Veteran's personal opinion that his hypertension is 
related either to service or to his service-connected 
diabetes mellitus is not a sufficient basis for awarding 
service connection.

Accordingly, the Board finds that the preponderance of the 
evidence is against the service connection claim for 
hypertension on either a direct, presumptive, or secondary 
basis.  Accordingly, there is no reasonable doubt to resolve 
in the Veteran's favor, and his claim must be denied.  38 
U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for hypertension is denied.










						(CONTINUED ON NEXT PAGE)



REMAND

The Board finds that additional evidentiary development is 
required before it can adjudicate the claims for service 
connection for PTSD, bilateral hearing, tinnitus, and IBS.  

A remand is first required with respect to his PTSD claim.  
Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2008).

The record shows that the Veteran has been diagnosed with 
PTSD.  His VA treatment records and Vet Center statements are 
replete with recent diagnoses and ongoing treatment for PTSD.  
However, no competent evidence shows that he ever engaged in 
combat with an enemy force.  Under these circumstances the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the Veteran's 
statements as to the occurrence of the claimed stressors.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); see also West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).

However, it is unclear whether the diagnosis of PTSD was 
based on a verified stressor.  The only stressors reported by 
the Veteran with any specificity include the following:

(1)  During initial orientation, shortly after arriving 
in Vietnam, he witnessed a weapons explosion, with 
children running towards him, after which he was taken 
to a triage area, treated, and released; the incident 
occurred at a military base in Cam Rahn Bay, Vietnam, 
between August 23, 1970 to September 4, 1970; he was in 
the US Army en route to Company A, 101st Aviation 
Battalion, 101st Airborne Division, in Brigade AB14; and

(2)  In approximately April 1971, he helped offload 
severely wounded soldiers, along with the 6/16 Medical 
Battalion in Phu Bai, Vietnam; his SPRs show that he was 
still in the US. Army, Company A, 101st Aviation 
Battalion, 101st Airborne Division, in Brigade AB14.  

The Veteran has provided a rough estimate of the time, 
location, and his company assignment when he purportedly 
witnessed an explosion and helped offload severely wounded 
soldiers.  He has provided sufficient, or at least nearly 
sufficient, information for the U.S. Army and Joint Services 
Records Research Center (JSRRC) to attempt to objectively 
verify this claimed event.  If necessary, the RO/AMC should 
ask him for any other details regarding these alleged 
stressors to allow the JSRRC to conduct a meaningful search 
for records confirming this claimed event.

The Veteran also reported other stressors without specific 
details, thereby precluding a meaningful search by the JSRRC.  
In this regard, he has made some general statements about 
serving sleepless nights of guard duty with drug addicts 
while serving as a door gunner; being hit by a chain in the 
back during an altercation between black and white soldiers 
in his unit, which followed by the black soldiers threatening 
him and the other white soldiers with machine gun (M-16) 
fire; enemy soldiers killing his friends and fellow soldiers.  
He also claimed witnessing a Vietnamese woman executed by 
South Vietnamese soldiers in April 1971.  Since the Veteran 
provided no specific details concerning these alleged events, 
he will afforded one more opportunity to do so.  

Based on the foregoing, the RO should attempt to 
independently verify the occurrence of the claimed stressors 
through the JSRRC.  See 38 U.S.C.A.                § 
5103A(b)(3) (West Supp. 2005); 38 C.F.R. § 3.159(c) (2007).  
In doing so, the RO is reminded that requiring corroboration 
of every detail, including the Veteran's personal 
participation, defines "corroboration" far too narrowly.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  The records need 
only imply the Veteran's participation (e.g., to not 
controvert the Veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).

In addition, the Board notes that the Veteran has alleged an 
instance of personal assault, i.e., being hit and injured in 
the back by a chain.  If, as here, the claim for PTSD is 
based on an alleged personal assault, then evidence from 
sources other than the Veteran's records may corroborate his 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without a 
specific ailment; evidence of substance abuse; and increased 
disregard for military or civilian authority.  The Manual 
also lists behaviors such as requests for change of military 
occupational specialty (MOS) or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup 
of a primary relationship as possibly indicative of a 
personal assault, provided that such changes occurred at the 
time of the incident.  The Court has also held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules that 
are the equivalent of VA regulations, and are binding on VA.  
YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. 
App. at 272.

As such, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Veteran has not received this required notice.  
Therefore, the AMC must issue a proper notice letter to him 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for service connection 
for PTSD based on a personal assault, pursuant to 38 C.F.R. § 
3.304(f)(3).  This requirement is consistent with the VCAA's 
duty to inform him of the information and evidence needed to 
substantiate his claim.  See 38 C.F.R. § 3.159(c).

In the event that any claimed stressor can be verified, the 
remaining question of whether the Veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
Veteran should be afforded a VA psychiatric examination to 
determine whether he has PTSD, and if so, whether it is 
related to a verified stressor in service. See 38 U.S.C.A. § 
5103A(d)(1)(2).

With respect to his claims for service connection for 
bilateral hearing loss and tinnitus, the Veteran has 
attributed these disabilities to acoustic trauma from an in-
service weapons explosion in Cam Rahn Bay, Vietnam, in 1970.  
Since this incident is also a claimed stressor for his PTSD, 
which may be verified by the JSRRC upon remand, the Board 
will defer adjudicating these claims until after the JSRRC 
has attempted to verify this incident.  Following attempts by 
the JSRRC to verify any in-service stressors involving noise 
exposure, regardless of verification, the Veteran should be 
scheduled to undergo a VA audiological examination to 
determine the nature and etiology of the Veteran's claimed 
conditions of bilateral hearing loss and tinnitus.  

Next, the Veteran claims that his IBS was either caused or 
aggravated by his PTSD.  This claim is therefore inextricably 
intertwined with the claim for service connection for PTSD.  
See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  
Therefore, the Veteran's claim for service connection for IBS 
must be referred back to the RO for adjudication after the 
requirements of this remand have been met.  A VA medical 
examination is needed to determine the etiology of the 
claimed IBS condition, especially insofar as whether it is 
somehow attributable to the Veteran's military service, 
including either as proximately due to, the result of, or 
chronically aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 
(1995).

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Send the Veteran an appropriate PTSD 
stressor development letter.  He must be 
notified that an alleged in-service 
personal assault may be corroborated by 
evidence from sources other than his 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
this regulation must be included in the 
notification letter.



2.  Provide the Veteran another opportunity 
to submit a comprehensive statement 
containing as much detail as possible 
regarding his alleged in-service stressors.  
He should be asked to provide specific 
details, such as the dates, locations, 
detailed descriptions of events, and 
identifying information concerning all 
stressors, as well as any other witnesses, 
including their names, ranks, units of 
assignments, or any other identifying 
details.  Specifically ask that he narrow 
down his claimed dates for the incident in 
question to a 60-day time window.  He is 
advised that this information is necessary 
to obtain supportive evidence of the 
stressful event and that he must be as 
specific as possible.

3.  Undertake necessary action to attempt 
to verify the occurrence of the Veteran's 
alleged in-service stressor(s), including 
the incidents described above.  Forward to 
the JSRRC all supporting evidence (to 
include any probative evidence submitted by 
the Veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, notify 
the Veteran and his representative, and 
afford them the opportunity to respond. 
Also follow up on any additional action 
suggested by JSRRC.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
prepare a report detailing the occurrence 
of any specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the Veteran's claims 
file. If the occurrence of no claimed in-
service stressor(s) is/are verified, then 
so state in its report.

5.  If, and only if, a stressor has been 
confirmed, the Veteran should be afforded a 
VA psychiatric examination. The claims 
file, a copy of this remand, and a list of 
the in-service stressor(s) found to be 
corroborated by the evidence, must be 
provided to the examiner for review.  The 
examiner must determine whether the Veteran 
has PTSD and, if so, whether any in-service 
stressor(s) found to be established by the 
record is the cause.  The examiner should 
be instructed that only the verified events 
may be considered as valid stressors.  The 
examiner should utilize the fourth edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

6.  The Veteran should be scheduled to 
undergo a VA audiological examination to 
determine whether he has bilateral hearing 
loss and tinnitus as a result of noise 
exposure in service.  The examiner should 
review the claims folder and record the 
Veteran's history of noise exposure both 
during and after service, including any in-
service stressor which have been verified 
by the JSRRC.  Following an audiological 
evaluation and a review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent likelihood or greater) that he 
currently has hearing loss and tinnitus, 
and, if so, whether they are related to 
noise exposure in service.  A complete 
rationale should be provided for all 
opinions expressed.

7.  The Veteran should also be scheduled to 
undergo a VA examination to determine the 
nature and etiology of his claimed current 
disability of irritable bowel syndrome 
(IBS).  The examination should include any 
necessary diagnostic testing or evaluation.  
A complete rationale should be provided for 
all opinions expressed.  Based on a 
physical examination and comprehensive 
review of the claims file, the examiner is 
asked to indicate whether it is at least as 
likely as not (50 percent likelihood or 
greater) the IBS is: (a) proximately due to 
or chronically aggravated by PTSD or any 
service-connected disability; or (b) 
directly related to in-service injury or 
disease.

8.  Then readjudicate the claims in light 
of the additional evidence.  If any of 
the claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


